Citation Nr: 0603128	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision the RO denied entitlement to service 
connection for hepatitis C, low back disability and a painful 
scar of the low back.  The veteran perfected an appeal of 
these issues.  

The Board notes that the RO granted service connection for 
hepatitic C and a painful scar of the low back; therefore, 
these issues have been resolved and are not on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The evidence as to whether the veteran's current low back 
disorder is causally related to his period of active service 
is in equipoise.


CONCLUSION OF LAW

Service connection is warranted for the veteran's low back 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

For the reasons stated below, the Board finds that the 
veteran is entitled to a grant of service connection for a 
low back disorder.  Under these circumstances, there is no 
prejudice to the veteran in adjudicating this case without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 ( 
West 2002); 38 C.F.R. §§ 3.303(a), 3.304(d) (2005).

The veteran's service medical records reveal that in May 1966 
the veteran sustained injuries to the left posterior chest 
and abdomen when a grenade exploded in his vicinity.  A 
celiotomy followed a thoracostomy, and a lacerated diaphragm 
and perforated stomach were repaired.  A damaged spleen was 
also excised.  

In a November 2001 decision, the RO awarded service 
connection for a scar of the lower back, noting that the 
veteran was treated for a wound in June 1966 in the left 
lumbar area.

The VA examination report from November 2000 diagnosed 
degenerative disc disease by x-ray.  An MRI from December 
2000 noted degenerative arthritis of the lumbar spine and 
disc desiccations with central posterior disc herniations at 
L3-4 and L4-5 levels.  A 2002 note from the veteran's 
chiropractor indicated that the veteran has pain located over 
the left thoracolumbar area where there is marked 
tissue/muscle trauma due to a war related injury.  

The medical evidence clearly shows a current disability.  The 
evidence of record is divided, however, on the issue of 
whether this low back disability is related to service.   The 
evidence is therefore in conflict on the central issue in 
this matter.  38 C.F.R. §§ 3.102.  

Of the evidence, the most probative in favor of the claim is 
an October 2000 report from a medical consultant with the 
Disabled Veteran's of America.  This physician reviewed the 
veteran's claims file and noted that the veteran sustained 
severe injuries to the "left posterior chest and abdomen" 
when a grenade exploded.  
The physician stated that the veteran's medical records 
clearly indicate that the missiles penetrating entrance 
wounds to the veteran's left back would inevitably lead to 
chronic back pain, instability of the back with posture 
problems and subsequent disc herniation.  

On the other hand, a VA physician stated during a November 
2000 examination that the veteran sustained injuries to his 
"chest and abdomen" as the result of a hand grenade.  The 
VA physician found that it was at least as likely as not that 
the veteran's degenerative disc disease was not related to 
his service connected missile wounds he sustained to his 
chest and abdomen while in combat in Vietnam.  He further 
stated that there was not documentation of injury to the 
veteran's back while he was in service that would have led to 
the development of degenerative disc disease.  

As there is conflicting medical evidence of record on this 
issue, the Board must weigh the credibility and probative 
value of this evidence.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Under this guidance, 
the Board finds the favorable and unfavorable evidence 
pertaining to the veteran's claim in equipoise.  

The veteran's service medical records clearly reveal that he 
sustained wounds to his "left posterior chest," in other 
words, his back, although no specific injury to the lumbar 
spine was noted in the service medical records.  Conversely, 
the medical consultant noted the veteran injuries to his 
"left posterior back" and abdomen would lead to posture 
problems, instability, and subsequent disc herniation.   

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.

Given the probative value of both views, the Board finds the 
evidence in relative equipoise, especially regarding the 
etiology of the veteran's current disorder.  This is an 
appropriate case, therefore, in which to invoke VA's doctrine 
of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to a grant of service 
connection for his low back disorder. 


ORDER

Entitlement to service connection for a low back disorder is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


